August 26, 2010 Securities and Exchange Commission Division of Corporation Finance treet NE Mail Stop 3561 Washington, D.C. 20549 Re: BMW Auto Leasing LLC and Financial Services Vehicle Trust (each, a “Registrant”) Registration Statement on Form S-3, File No. 333-166296 Ladies and Gentlemen: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, the Registrants hereby request that the effective date for the above-referenced Registration Statement on Form S-3 be accelerated so that it will be declared effective at 10:00 a.m., Eastern Standard Time, on Monday, August 30, 2010, or as soon as thereafter as practicable. The Registrants acknowledge that (1) the disclosure in the filing is the responsibility of the Registrants, (2) should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing, (3) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrants from their full responsibility for the adequacy and accuracy of the disclosure in the filing and (4) it will not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the securities laws of the United States.In making this request, each of the Registrants hereby confirms that it is aware of its obligations under the Act and the Securities Exchange Act of 1934, as amended. Very Truly Yours, BMW AUTO LEASING LLC, as Registrant By: /s/ Joachim Herr Name:Joachim Herr Title:Treasurer FINANCIAL SERVICES VEHICLE TRUST, as Registrant By: BMW Financial Services NA, LLC By: /s/ Edward A. Robinson Name: Edward A. Robinson Title: President & Chief Executive Officer
